             Case 3:21-cv-00022-JM Document 4 Filed 03/04/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION


JASON W. BARNES                                                                PLAINTIFF
ADC #144112

v.                                  No: 3:21-cv-00022 JM


DALE COOK, et al.                                                            DEFENDANTS


                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice.

       DATED this 4th day of March, 2021.


                                                   UNITED STATES DISTRICT JUDGE
